Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication
To expedite prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so permits the USPTO to communicate using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission identified in the request has been entered.

Status
Claims 1-20 are pending.

Election of Species
Claims 4-6, 13, 14, and 20 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant(s) may become aware.
The specification is objected to as failing to provide proper antecedent basis for the subject matter of claims 8, 9, 16, and 17.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the header of claims 1, 10, and 18 must be shown or canceled therefrom.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Regarding claims 1, 10, and 18, “the retrieved one or more content data objects” lack antecedent basis.  The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1, 10, and 18 are rejected as being unpatentable over US 20150227977 (Shottan) in view of US 20010037407 (Dragulev) further in view of US 20140282683 (Chee) and US 20170147182 (Martinazzi).
Regarding claim 1, Shottan teaches or suggests a computing platform implemented using a server system, the computing platform being configurable to cause: identifying a data event associated with a user based on an interaction between the user and a user interface, the data event comprising a unique user identifier (¶¶ 18, 50); 
generating a segment data object based on the data event, the unique user identifier, and a segment database, the segment data object characterizing a membership of the user within an audience segment (id.); 

and identifying, using the content data network server, one or more content data objects associated with the data event, the identifying and retrieving being based on the segment data object (¶¶ 48, 50-53). 
Shottan does not expressly disclose the identifying a content data network server is based on a geographical location of the user, the content data network server being a closest available content data network server to the user, and the one or more data objects are associated with metadata customized based on one or more segment data objects; and updating a local storage location of the content data network server, the updating comprising storing the segment data object in the local storage location; and generating a customized user interface for the user based, at least in part, on the retrieved one or more content data objects and the segment data object, the customized user interface including a header that is customized based, at least in part, on the segment data object.
Dragulev teaches or suggests identifying a content data network server based on a geographical location of the user, the content data network server being a closest available content data network server to the user (¶ 67); and updating a local storage location of the content data network server, the updating comprising storing the segment data object in the local storage location (id.). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan's online system and Dragulev's storage location to identify a content data network server is based on a 
Chee teaches or suggests a content data network server being capable of serving, to a user, one or more data objects associated with metadata customized based on one or more segment data objects (¶¶ 70, 76-79) and generating a customized user interface for the user (¶ 76). 
Martinazzi teaches or suggests generating a customized user interface for a user based, at least in part, on retrieved one or more content data objects and a segment data object, the customized user interface including a header that is customized based, at least in part, on the segment data object (¶¶ 52-53).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan's online system, Dragulev's storage location, Chee's customization, and Martinazzi’s customized header to serve, to the user, one or more data objects associated with metadata customized based on one or more segment data objects, and generate a customized user interface for the user based, at least in part, on the retrieved one or more content data objects and the segment data object, the customized user interface including a header that is customized based, at least in part, on the segment data object.  A reason to so would have been to increase the relevance of the data and user interface  to the user. 
supra, mutatis mutandis. 

Claims 2, 3, 11, 12, and 19 are rejected as being unpatentable over US 20150227977 (Shottan) in view of US 20010037407 (Dragulev) further in view of US 20140282683 (Chee), US 20170147182 (Martinazzi), and US 6874017 (Inoue). 
Regarding claims 2, 11, and 19, Shottan teaches or suggests a network for a plurality of users (¶¶ 12-13).
Shottan does not expressly disclose the network as comprising local caches for the plurality of users.
Inoue teaches or suggests a network of local caches for a plurality of users (fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan’s online system, Dragulev’s storage location, Chee’s customization, Martinazzi’s customized header, and Inoue’s cache servers to provide a network of local caches for a plurality of users.  A reason to so would have been to provide faster access to data.
Regarding claims 3 and 12, the aforementioned combination teaches or suggests the local storage location is a local cache associated with a user account of the user (Dragulev ¶¶ 94-95).  The teachings and suggestions of the references are combined to provide faster access to data.


Shottan does not expressly disclose additional segment data objects are identified based, at least in part, on the stored segment data object.
Sugnet teaches or suggests additional segment data objects are identified based, at least in part, on a segment data object (4:19-21, 5:53-54).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan’s online system, Dragulev’s storage location, Chee’s customization, Martinazzi’s customized header, and Sugnet’s identification to identify additional segment data objects based, at least in part, on the stored segment data object.  A reason to so would have been to help advertisers identify audiences segments similar to a known audience.

Claims 8 and 16 are rejected as being unpatentable over US 20150227977 (Shottan) in view of US 20010037407 (Dragulev) further in view of US 20140282683 (Chee), US 20170147182 (Martinazzi), and US 20100211636 (Starkenburg).
Shottan does not expressly disclose additional storage locations are updated based, at least in part, on the stored segment data object.
Starkenburg teaches or suggests additional storage locations are updated based, at least in part, on a stored profile data object (¶ 114, last sentence).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan’s online system, 

Claims 9 and 17 are rejected as being unpatentable over US 20150227977 (Shottan) in view of US 20010037407 (Dragulev) further in view of US 20140282683 (Chee), US 20170147182 (Martinazzi), US 20100211636 (Starkenburg), and US 20190205950 (Balasubramanian) .
Shottan does not expressly disclose the additional storage locations are associated with additional user accounts of additional users.
Balasubramanian teaches or suggests additional storage locations are associated with additional user accounts of additional users (¶¶ 15-16).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shottan’s online system, Dragulev’s storage location, Chee’s customization, Martinazzi’s customized header, Starkenburg’s updating , and Balasubramanian’s account so the additional storage locations are associated with additional user accounts of additional users.  A reason to so would have been to ensure all users have the most current data.

Response to Arguments
The arguments have been fully considered.  “Applicant submits, that Shottan also does not disclose ‘identifying, using the content data network server, one or more supra.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20190324606 customizes an interactive experience based on topics determined from an online topic model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448